Case 4:18-cv-00469-ALM Document 241 Filed 11/04/20 Page 1 of 5 PageID #: 6757




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 WAPP TECH LIMITED PARTNERSHIP                     §
 and WAPP TECH CORP.,                              §
                                                   §    Civil Action No. 4:18-cv-00469
 v.                                                §    Judge Mazzant
                                                   §
 SEATTLE SPINCO, INC., et al.,                     §

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ Oral Motion to Disqualify Plaintiffs’ Expert Dr.

Malek. Having considered the letter briefing and oral arguments, the Court finds that the Motion

should be DENIED.

                                         BACKGROUND

       On July 2, 2018, Plaintiffs Wapp Tech Limited Partnership and Wapp Tech. Corp. sued

Micro Focus International, Seattle SpinCo Inc., EntIT Software LLC, EntCo Interactive (Israel)

Ltd., and Micro Focus (US) Inc. for patent infringement.

       This case is governed by a Protective Order, which provides that a party may object to an

expert “on the basis, e.g., . . . that the expert is or has been involved in the competitive decision-

making of any party.” (Dkt. #188 at p. 5).

       On October 29, 2020, the Court held a hearing for the parties’ various discovery disputes.

One of those disputes was over whether Plaintiffs’ expert, Dr. Malek, should be disqualified. Dr.

Malek was retained by Hewlett Packard (“HP”) in December 2015 regarding YYZ LLC v. Hewlett

Packard Company, 1:13-CV-00136-SLR (D. Del). Dr. Malek worked 55 hours over a 10-day

period as a technical consultant and recalls “reviewing patents” that are not being asserted in this

case. Dr. Malek “does not recall whether he received any confidential information” but if he had,
Case 4:18-cv-00469-ALM Document 241 Filed 11/04/20 Page 2 of 5 PageID #: 6758




“he no longer has it” or remembers it. HP was Micro Focus’s predecessor-in-interest. Dr. Malek

has now been retained by Plaintiffs, opposite Micro Focus.

       The parties engaged in further discussions on this topic. On November 2, Defendants

submitted a letter brief and correspondence with Plaintiffs’ counsel, and the Court held a second

hearing.

                                      LEGAL STANDARD

       Federal courts have the inherent power to disqualify experts, although it is rarely

appropriate. Koch Refining Company v. Boudreaux, 85 F.3d 1178, 1181 (5th Cir. 1996). 1 The

Fifth Circuit has articulated a two-part test for disqualifying experts who have not clearly switched

sides: (1) Was it objectively reasonable for the first party who claims to have retained the expert

to conclude that a confidential relationship existed?; and (2) Was any confidential or privileged

information disclosed by the first party to the expert? Id. Only if the answers to both questions

are affirmative should the witness be disqualified. Id. In reaching a decision, the Fifth Circuit has

stated that courts should also consider whether the public interest weighs in favor of disqualifying

the expert. Id. The movant bears the burden of proving that disqualification is warranted. Id.

                                            ANALYSIS

    1. Whether a confidential relationship existed?

       A confidential relationship exists when the record supports a longstanding series of

interactions, which tend to “create a basic understanding of [the retaining party’s] modus operandi,

patterns of operations, decision-making process, and the like.” Id. at 1182 (citing Marvin Lumber

Co. v. Norton, 113 F.R.D. 588, 591 (D. Minn. 1986)). In contrast, there is no confidential




1
 In patent cases, the law of the regional circuit governs the issue of disqualification of an expert
witness. See In re Pioneer Hi–Bred Int ‘l, Inc., 238 F.3d 1370, 1374 (Fed. Cir. 2001).
                                                  2
Case 4:18-cv-00469-ALM Document 241 Filed 11/04/20 Page 3 of 5 PageID #: 6759




relationship when “the evidence supports the finding that the meeting was a type of informal

consultation rather than the commencement of a long-term relationship.” Id. (citing Mayer v. Dell,

139 F.R.D. 1, 3-4 (D.D.C. 1991)).

        HP retained Dr. Malek in December 2014 to be a technology consultant in a patent

infringement suit. Dr. Malek’s relationship with HP was brief: he reviewed patents for 55 hours

over the course of 10 days. He did not produce an expert report or sit for a deposition,

demonstrating his low level of involvement. While 55 hours is certainly more than an “informal

consultation,” it is a tiny fraction of the hours billed by experts in patent cases. See id. Yet, even

though Dr. Malek’s relationship with HP was brief, it was still a confidential one. Dr. Malek’s

engagement agreement with HP is confidential and he will not disclose it to anyone other than HP.

Because Dr. Malek must keep certain information private between him and HP, Dr. Malek

necessarily had a confidential relationship with HP.

    2. Whether the expert received confidential information?

        The Court must next determine whether Dr. Malek received, or had reasonable access to,

confidential information. See id. Such information would include “discussion of the [retaining

party's] strategies in the litigation, the kinds of experts [the party] expected to retain, [the party's]

views of the strengths and weaknesses of each side, the role of each of the [party's] witnesses to

be hired, and anticipated defenses.” Id. (quoting Mayer, 139 F.R.D. at 4). “However, purely

technical information is not confidential.” Id. (quoting Nikkal Ind., Ltd. v. Salton, 689 F.Supp.

187, 191-92 (S.D.N.Y.1988)).

        In the YYZ case, Dr. Malek “reviewed patents” for HP as a technical consultant. There is

no evidence that Dr. Malek discussed litigation strategy with HP that would give Dr. Malek unique

knowledge of HP’s “modus operandi, patterns of operations, decision-making process, and the



                                                   3
Case 4:18-cv-00469-ALM Document 241 Filed 11/04/20 Page 4 of 5 PageID #: 6760




like.” Id. There is also no evidence that HP explained its “entire theory of the case” or “trial

tactics” to Dr. Malek; in fact, Dr. Malek’s involvement was before claim construction and thus

relatively early in the case. See id. Defendants argue that Dr. Malek should be disqualified because

he does not unequivocally deny receiving confidential information, but it is Defendants’ burden to

disqualify Dr. Malek, not Dr. Malek’s burden to exonerate himself. See id. Because Dr. Malek

provided “purely technical information” by reviewing patents, he did not receive confidential

information. See id.

       Even if Dr. Malek received confidential information, there is no evidence that is now

relevant. Plaintiffs engaged Dr. Malek as an expert in a case with different patents, different

technology, and different products from the YYZ case. The YYZ case involved U.S. Patent Nos.

7,062,749 and 7,603,674, neither of which are asserted here. The YYZ case involved technology

for measuring, monitoring, and tracking enterprise communications and processes, while here the

disputed technology involves testing mobile applications. And lastly, the YYZ case involved

different accused products. Defendants rely on Mobile Telecommunications to argue the accused

product here is a later iteration of the accused product in YYZ and thus is essentially the same

product. Mobile Telecommunications Techs., LLC v. LG Elecs. Mobilecomm U.S.A., Inc., No.

2:13-CV-947-JRG-RSP, 2015 WL 11117313, at *1 (E.D. Tex. July 22, 2015). But this case is

distinguishable because there the expert was disqualified because he previously consulted on “the

same” devices. See id. In contrast, Dr. Malek’s consulting work for HP is only tenuously

connected to the presently accused products. In the YYZ case, Dr. Malek consulted on HP Business

Availability Center. This later became HP Business Service Management, which later became HP

Application Performance Management. This final iteration uses “some” of the same backend




                                                 4
    Case 4:18-cv-00469-ALM Document 241 Filed 11/04/20 Page 5 of 5 PageID #: 6761




    components as an accused product (AppPulse) and is “integrated” with another (LoadRunner).

    This is too attenuated to be categorized as an expert testifying on “the same devices.” See id.

           YYZ was 6 years ago—an eon in software development. Whatever information Dr. Malek

    obtained during a two-week period six years ago is likely outdated and admittedly forgotten. This

    is not a case where an expert consulted for opposing parties “nearly overlapping” in time on the

    “same devices”; Dr. Malek consulted for different companies in different litigations on different

    matters. See id. Defendants have not established this is the “rare” case warranting disqualification.

    See Koch, 85 F.3d 1178 at 1181.

           As the Court finds that Dr. Malek did not receive confidential information—and even if he

.   did, it was not relevant—the Court need not consider the public interest.

                                             CONCLUSION

           It is therefore ORDERED that Defendants’ Oral Motion to Disqualify Plaintiffs’

    Expert Dr. Malek is hereby DENIED.

           SIGNED this 4th day of November, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     5
